The Globe Indemnity Company, defendant and appellants, has filed a motion suggesting a clerical error in our decree. Mover points out that in the penultimate paragraph of the decree the case is remanded for the admission of testimony concerning "an alleged side agreement between Mrs. H.B. Stackhouse and Kennedy 
Anderson," while the facts are that the parties to said agreement with Kennedy  Anderson were Mr. and Mrs. Horace Stackhouse, and mover prays that the necessary correction be made. We have re-examined the record, and think the prayer of the motion should be granted. In the original answer filed by defendant (mover herein) it was alleged that Mrs. Stackhouse was a party to the agreement. This was an error, and the necessary correction was made in a petition to make parties filed by said defendant, wherein it was shown that the parties to the agreement were Mr. and Mrs. Horace Stackhouse. This court may correct a clerical error at any time without granting a rehearing. American Nat. Bank v. Reclamation Oil Producing Assn., 156 La. 652, 101 So. 10; State v. Williams Cypress Co., 132 La. 949, 61 So. 988, Ann. Cas. 1914B, 1290; Mahoney v. Mahoney, 41 La. Ann. 135, 5 So. 645.
For the reasons assigned, the decree herein handed down is amended and corrected by substituting, in the penultimate paragraph thereof, for the words "Mrs. H.B. Stackhouse," the words "Mr. and Mrs. Horace Stackhouse," and, thus amended, the said decree is to stand as the final decree of the court. *Page 1078